19-1340
     Suo v. Barr
                                                                                   BIA
                                                                             Zagzoug, IJ
                                                                           A206 565 581
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 18th day of December, two thousand twenty.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            ROBERT D. SACK,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   MING SUO,
14                 Petitioner,
15
16                 v.                                            19-1340
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Gary J. Yerman, New York, NY.
24
25   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
26                                    Attorney General; Jonathan A.
27                                    Robbins, Sherease Pratt, Senior
28                                    Litigation Counsel, Office of
29                                    Immigration Litigation, United
30                                    States Department of Justice,
31                                    Washington, DC.
 1         UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5         Petitioner Ming Suo, a native and citizen of the People’s

 6   Republic of China, seeks review of an April 8, 2019, decision

 7   of the BIA affirming a November 20, 2017, decision of an

 8   Immigration     Judge   (“IJ”)      denying     Suo’s    application      for

 9   asylum,      withholding    of    removal,     and     relief    under    the

10   Convention Against Torture (“CAT”).            In re Ming Suo, No. A206

11   565 581 (B.I.A. Apr. 8, 2019), aff’g No. A206 565 581 (Immig.

12   Ct.   N.Y.    City   Nov.   20,   2017).       We    assume    the   parties’

13   familiarity with the underlying facts and procedural history.

14         Under the circumstances, we have considered both the IJ’s

15   and   the    BIA’s   opinions     “for   the   sake     of    completeness.”

16   Wangchuck v. Dep’t of Homeland Security, 448 F.3d 524, 528

17   (2d Cir. 2006).      The applicable standards of review are well

18   established.      See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

19   Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

20         “Considering the totality of the circumstances, and all

21   relevant factors, a trier of fact may base a credibility

22   determination on the demeanor, candor, or responsiveness of


                                          2
 1   the applicant or witness, . . . the consistency between the

 2   applicant’s or witness’s written and oral statements . . . ,

 3   the internal consistency of each such statement, [and] the

 4   consistency of such statements with other evidence of record

 5   . . . without regard to whether an inconsistency, inaccuracy,

 6   or falsehood goes to the heart of the applicant’s claim.”

 7   8 U.S.C. § 1158(b)(1)(B)(iii).      “We defer . . . to an IJ’s

 8   credibility determination unless, from the totality of the

 9   circumstances, it is plain that no reasonable fact-finder

10   could make such an adverse credibility ruling.”    Xiu Xia Lin

11   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

12   Gao, 891 F.3d at 76.        Substantial evidence supports the

13   agency’s determination that Suo was not credible as to his

14   claim that police in China had detained and beat him for

15   practicing Falun Gong and that they had looked for him after

16   he left the country.

17        The agency reasonably relied in part on Suo’s demeanor,

18   noting that he was hesitant and evasive when testifying about

19   the circumstances surrounding his arrest and certain details

20   of   his   detention   on   cross-examination.   See   8 U.S.C.

21   § 1158(b)(1)(B)(iii); Majidi v. Gonzales, 430 F.3d 77, 81 n.1

22   (2d Cir. 2005).    The demeanor finding is supported by the


                                     3
 1   record.

 2          The    demeanor          finding    and     the    overall        credibility

 3   determination are bolstered by record inconsistencies.                              See

 4   Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d

 5   Cir.     2006).           The     agency     reasonably         relied     on    Suo’s

 6   inconsistent statements between his asylum interview and

 7   testimony in describing his cell, food, and interrogators in

 8   detention.          See     8 U.S.C.       § 1158(b)(1)(B)(iii);           see    also

 9   Diallo       v.   Gonzales,       445     F.3d    624,    632     (2d    Cir.    2006)

10   (concluding that “asylum . . . interviews do not call for

11   special      scrutiny,      as     airport       interviews       do”    and    finding

12   reliable for credibility purposes interview records that

13   “contain[] a meaningful, clear, and reliable summary of the

14   statements made by [petitioner]” (internal quotation marks

15   omitted)).           Further,        Suo’s       evidence       was     inconsistent

16   regarding         whether       police    had    looked     for    him    after    his

17   departure from China given his failure to make such an

18   assertion in his direct testimony when he would “reasonably

19   have been expected to disclose” that information under the

20   circumstances, his mother’s omission of this information from

21   her letter, and his changing explanation for his mother’s

22   failure to corroborate that assertion.                        Hong Fei Gao, 891


                                                 4
 1   F.3d at 79; see also 8 U.S.C. § 1158(b)(1)(B)(iii).

 2          Having    questioned       Suo’s       credibility,        the    agency

 3   reasonably relied further on his failure to rehabilitate his

 4   testimony       with   reliable     corroborating           evidence.        “An

 5   applicant’s failure to corroborate his or her testimony may

 6   bear on credibility, because the absence of corroboration in

 7   general makes an applicant unable to rehabilitate testimony

 8   that has already been called into question.”                     Biao Yang v.

9    Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).                        The agency

10   reasonably declined to credit letters from Suo’s mother and

11   friend because the letters were unsworn and neither author

12   was available for cross-examination.                 See Y.C. v. Holder, 741

13   F.3d 324, 332 (2d Cir. 2013) (“We generally defer to the

14   agency’s    evaluation     of     the       weight     to   be    afforded   an

15   applicant’s documentary evidence.”); see also In re H-L-H- &

16   Z-Y-Z-, 25 I. & N. Dec. 209, 215 (B.I.A. 2010) (finding that

17   letters from alien’s friends and family were insufficient to

18   provide substantial support for alien’s claims because they

19   were    from    interested      witnesses       not     subject     to   cross-

20   examination), overruled on other grounds by Hui Lin Huang v.

21   Holder, 677 F.3d 130, 133–38 (2d Cir. 2012).                      Further, Suo

22   did not submit any objective evidence of his alleged external


                                             5
 1   injuries or his parents’ payment of a fine.              And, although

 2   Suo’s cousin testified that he and Suo practice Falun Gong

 3   together    in    the   United   States,    his    cousin      could   not

 4   corroborate Suo’s experiences in China and could not identify

 5   any of the individuals other than Suo in the photographs of

 6   Falun Gong events in the record.

 7       Given    the   demeanor,     inconsistency,    and    corroboration

 8   findings, the agency’s adverse credibility determination is

 9   supported    by     substantial        evidence.         See     8 U.S.C.

10   § 1158(b)(1)(B)(iii).      That determination was dispositive of

11   asylum, withholding of removal, and CAT relief because all

12   three claims were based on the same factual predicate.                 See

13   Paul v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

14       For the foregoing reasons, the petition for review is

15   DENIED.    All pending motions and applications are DENIED and

16   stays VACATED.

17                                     FOR THE COURT:
18                                     Catherine O’Hagan Wolfe,
19                                     Clerk of Court




                                        6